Mitchell, J.
This was an action to recover for the death of plaintiff’s intestate, caused by the alleged negligence of the defend*107ant, in whose employment he was as a plow-fitter in its factory at Gladstone. When the plaintiff rested, the defendant moved to dis-' miss the action on the grounds: ■ (1) That there was no evidence of negligence on part of the defendant; (2) that the deceased had assumed the risks; (3) that he was guilty of contributory negligence. The court granted the motion, placing -its decision mainly on the ground that there was no evidence of defendant’s negligence. As we are of opinion that the action of the court must be affirmed, it will subserve no good purpose to attempt to state or review the evidence at any great length. In fact, it would be impossible to do so fully or satisfactorily, within any reasonable limits. A perusal of the entire record satisfies us that, while her counsel has exhibited great ingenuity in the presentation of the evidence, the plaintiff’s case was an exceedingly weak one at every point. The negligence complained of was in setting a drilling machine (operated by the aid of pulleys and a belt connected with a main driving shaft) in such close proximity to a “face” coupling on the shaft that when the belt jumped from the pulley (which frequently occurred) and dropped upon the shaft, and came in contact with the coupling, it was very liable to be caught by the uncovered nuts and ends of bolts projecting from the face of the coupling, and then be wound up around the shaft. The alleged negligence consisted in placing the pulley and belt in such close proximity to such a coupling, when such a thing was so likely to happen, it being claimed that the defendant ought to have either placed the pulley and belt further from the coupling, or else covered the nuts and bolts, or used another kind of coupling, called the “flange” or “safety” coupling. The accident occurred as follows: The deceased had occasion to carry a moldboard from his bench to the drill to have it countersunk by the driller. While he was awaiting this being done the belt came off the driven pulley on the drilling machine, and then from the larger pulley on the driving shaft above, dropping on the shaft on the opposite side of the pulley from the “coupling.” The deceased’s duties had nothing to do with-- the belts and pulleys, but the defendant kept a man called a “belter” for that business, whose duty it was when a belt came off to put it on. The deceased, however,.took a stick, and attempted to put the belt *108back on the pulley. The driller at first seems to have attempted to help him, but, being afraid, went and called the belter, who was in the blacksmith shop, only about 25 feet distant. The belter immediately came, and, seeing the deceased standing attempting to hold the belt on the pulley with a stick, told him it was no use; to “stand back.” Thereupon the deceased stepped back, and the belter kneeled down at the end of the drill, and, taking hold of the belt, attempted to put it on the driven pulley of the drill, the deceased apparently standing immediately behind him. Just at this juncture of affairs, a stick or piece of board, from some unexplained source, “came flying,” and “knocked the belt off, as it [the stick] came between the pulley and the belt, and the belt ran off, and was jerked ont of the belter’s hands, and caught one of the shares [on a pile near by] and turned it over,” and then, in some way caught the deceased, and drew him. up with great force, (the shaft revolved 170 to 180 times a minute,) and caused the injuries of which he died. The cause of the belt winding up in this way was, as subsequent investigations proved, that it caught on the projecting nuts and bolts of the coupling on the shaft.
Passing over several other considerations that might be forcibly urged, there were at least two reasons why the plaintiff was not entitled to recover on the evidence. The evidence shows (and on this point it was plenary) that the danger to be reasonably apprehended from placing a pulley and belt so near one of these couplings was that, if the belt came in contact with the bolt ends or nuts on the coupling, it was likely to get caught and wind up around the shaft. Now, while it might be naturally anticipated that this might result in injury to the shaft and the belt by bending the one or breaking the other, we fail to find any evidence, unless as an inference from this accident, that it could or should have been reasonably anticipated that such a thing, if it happened, would have endangered the lives or limbs of the Employes in the factory. The only witness who gave testimony directly bearing on this point said: “If there was no obstruction in the way, to my mind it [the belt when thus winding up] would move with comparative smoothness, but, should it be caught' on anything, it might start first on one.side, and then on the other, *109and make a great commotion.” In this instance it is evident that it was this “flying stick or board” from some unexplained source, coming between the belt and the pulley, which was the proximate cause of the belt’s flying off, and, as a consequence, catching on the share, and then in its movements catching the deceased. This was an accidental occurrence for which no one, at least not the defendant, was liable, or which it was bound, in the exercise of ordinary prudence, to have anticipated. Of course, it requires no argument to prove that it makes no difference how negligent the defendant was in the care of its own propérty, provided such negligence constituted no breach of duty towards the deceased.
The second ground on which we think the plaintiff could not have recovered is that the evidence shows that the deceased’s own negligence contributed to the injury. It was no part of his duty to meddle with the belt. The defendant had a man whose special duty it was to attend to such matters. In attempting to replace the belt, the deceased was not only a volunteer intermeddler, but in doing so he in fact did the very thing which caused his death; for it appears that when the belt came off the upper pulley it fell on the shaft on the side of the pulley furthest from the coupling, and but for his attempting to put it back it would have remained there, and never come in contact with the coupling. And, even after this, if he had properly heeded the warning of the belter, if not also of the driller, and stood back a proper distance, he would have been entirely out of the way of danger. He had ample opportunity to do so, and he had no duty to perform which required him to remain in such close proximity. There is no suggestion of any good reason for his remaining where he did. He was a man of mature years, and had been employed in this factory for some three years, and for three or four weeks after the drill had been moved to this particular place, and must necessarily have been quite familiar with the machinery and other instrumentalities there in use, notwithstanding the ingenious effort of counsel to prove the contrary.
On the trial the plaintiff offered to prove by certain expert witnesses that, in their opinion, the arrangement of the pulley and coupling so near each other was dangerous. This the court excluded. *110In our opinion, this was -not a case that required any special expert or mechanical knowledge to solve the question propounded. The facts when placed before the jury were of such a nature that juries and men of ordinary intelligence generally would be just as competent to form opinions from them and draw inferences from them as to whether the arrangement was reasonably safe or not as the witnesses, and therefore the opinions of experts on the subject were not admissible. These experts were permitted to testify fully as to the frequency of belts running off, the degree of probability of their catching on the protruding nuts and bolts of the coupling, its effect on the belts, how the danger of their catching mighd be avoided, etc. This was all proper, but, when all these facts were presented and explained to the jury, it was for them, and not the- witnesses, to determine whether the arrangement was dangerous or not. There are no other assignments of error that require special notice.
Order affirmed.
(Opinion published 50 N. W. Rep. 1026.)